DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's submission filed on February 17, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-5, 9 and 11-34 are currently pending.  Claims 2 and 18-32 are withdrawn.  Claims 6-8 and 10 are cancelled.  No claims are amended. 


Double Patenting – Rejections Withdrawn
RE: Rejection of Claims 1, 3-5, 9, 11-17 and 33-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-8 and 10 of copending Application No. 15/036,854; and
Rejection of Claim 17 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/036,855:
The Terminal Disclaimer filed 5/20/2021 obviates the rejections previously made to claims 1, 3-5, 9, 11-17 and 33-34.

Claim Rejections - 35 USC § 103
Rejections Withdrawn
RE: Rejection of Claims 1, 3-5, 9, 11, 13-17, 33 and 34 under 35 U.S.C. 103 as being unpatentable over Chow, in view of DeLeoz, Thurl et al., and Asakuma; and Rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over Chow, in view of, Thurl and Asakuma:
Appellant’s arguments (Appeal Brief, pages 5-7) with respect to the mixture comprising 2’-fucosyllactose (2FL) that is 60-65 wt % of the mixture, have been fully considered and are persuasive.  Therefore, the rejection of record has been withdrawn. 
In taking into consideration Appellant’s arguments, in combination with the Declaration provided by Norbert Sprenger (6/16/2020), and upon further review of the cited reference to DeLeoz, specifically Table 2 and Figs. 2A and 2C, it is apparent that the “%Fuc” data of Table 2 is in relation to the percent of the total HMO population that are fucosylated and is not a weight percent. A further review of Table 2 shows data for the percent of 2’FL for mothers who delivered at term does not exceed 39%. Thus, DeLeoz does not support increasing the weight percent of 2’FL that is 60-65 wt% as recited in instant claim 1.
Likewise, regarding claim 12, it is noted that, in taking into consideration Appellant’s arguments (Appeal Brief, pages 10-11), in combination with the Declaration provided by Nobert Sprenger (6/16/2020), and upon further review of the cited references to Chow, Thurl and Asakuma, Appellant’s arguments are found persuasive.  A further review of Chow shows that, although LNT is noted as a suitable HMO (human milk oligosaccharide) (paragraph [0062]), Chow, in regards to teaching the inclusion of non-fucosylated, non-sialylated oligosaccharides, provides examples only indicating the 

Allowable Subject Matter
Claims 1, 3-5, 9, 11-17 and 33-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1 and 12 recite the following methods:
A method for treating necrotizing enterocolitis in an infant or young child in need thereof, the method comprising: administering to the infant or young child a composition comprising an oligosaccharide mixture, the oligosaccharide mixture comprising from 60 to 65 wt% of 2'-fucosyllactose (2-FL), from 20 to 25 wt% of lacto-N- tetraose (LNT) and lacto-N-neotetraose (LNnT), and from 10 to 15 wt% of 6' sialyllactose (6- SL), and the composition comprising the LNT and the LNnT in a LNT:LNnT ratio between 2:1 and 1:1.


12.      A method for treating necrotizing enterocolitis in an infant or young child in need thereof, the method comprising: administering to the infant or young child a composition comprising an oligosaccharide mixture, the oligosaccharide mixture comprising from 0.5 to 10 g/L of 2-FL, from 0.1 to 4 g/L of LNnT, from 0.1 to 4 g/L of LNT, from 0.1 to 4 g/L of 6-SL, and from 0 to 3 g/L of sialic acid, and the composition comprising the LNT and the LNnT in a LNT:LNnT ratio between 2:1 and 1:1.

The closest prior art, Chow et al (US 2012/0172319; IDS 5/16/2016) taught methods for reducing the incidence of necrotizing enterocolitis (NEC) in an infant, toddler or child by administering compositions comprising human milk oligosaccharides (HMOs).  Chow at paragraph [0008] taught an embodiment of the treatment method that is directed to reducing the incidence of necrotizing enterocolitis (NEC) in an infant, toddler, or child in need thereof by administering a nutritional composition comprising 6'-sialyllactose (6-SL), 2'-fucosyllactose (2-FL), and lacto-N-
DeLeoz was cited to address the claimed HMO concentrations, particularly the concentration of 2’FL.  However, for the reasons set forth above, a review of DeLeoz does not support increasing the weight percent of 2’FL to 60-65 wt% as recited in instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

s 2 and 18-32, directed to non-elected inventions non-elected without traverse.  Accordingly, claims 2 and 18-32 have been cancelled.
Thus, the application has been amended as follows: 
Claims 2 and 18-32 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/EVELYN Y PYLA/                                                                                                    Examiner, Art Unit 1633                                                                                                    /JAMES D SCHULTZ/Primary Examiner, Art Unit 1633